Citation Nr: 0311884	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to restoration of a 60 percent evaluation for 
pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1971 to 
June 1974, and from June 1986 to October 1987.

In a July 1998 decision the Department of Veterans Affairs 
(hereinafter VA) Regional Office (hereinafter RO) in 
Montgomery, Alabama, proposed reduction of the veteran's 
service-connected pancreatitis from a 60 percent to a 30 
percent disability rating.  The appeal comes before the Board 
of Veterans' Appeals (hereinafter Board) from a September 
1998 RO decision reducing that rating to 30 percent effective 
December 1, 1998.


REMAND

The Board notes that there has been a change in the law 
during the pendency of the veteran's claim.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The provisions of these regulations 
apply to these claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The veteran must be afforded notice of the 
provisions of the VCAA including as applicable to his case.  
The veteran must also be afforded notice of evidence that has 
been obtained by VA and that which he needs to obtain in 
furtherance of his claim, pursuant to development 
requirements as delineated in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   

The Board issued letters in November 2002 and January 2003 
(at two recent addresses of record) affording the veteran 
notice of the VCAA.  However, an adverse finding by the Board 
on matters not considered by the RO based on statutes, 
regulations or analyses which were not considered by the RO 
raise an issue concerning whether the appellant's procedural 
rights to notice, to a hearing, and to submit evidence have 
been abridged.  There is also the VA's statutory duty to 
assist the appellant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that the provisions 
of 38 C.F.R. §§ 19,9(a)(2) and 20.1304 (2002), that purported 
to allow the Board to develop a claim without affording 
initial review by the RO review of new law or newly submitted 
evidence, constituted overreaching by the VA, in violation of 
the express mandate of 38 U.S.C.A. § 7104(a), which required 
initial review of applicable facts and law by the RO.  
Disabled American Veterans and Veterans, et al. v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).  
Hence, the law as delineated in Bernard having been upheld, 
the Board must remand this case for RO review in light of the 
change in law that is the VCAA.  The RO had of course not 
considered this change in law in its most recent review of 
the claim in December 1999 supplemental statement of the 
case, since that supplemental statement of the case predates 
the VCAA.

The Board notes that the veteran missed a Central Office 
Board hearing scheduled for September 23, 2002, and he was 
afforded notice of that hearing by a July 2002 letter, and he 
did not request rescheduling of the hearing or provide any 
statement offering good cause why he failed to appear for 
that hearing.  Nonetheless, the veteran's representative in a 
September 23, 2002 informal brief presentation argued that 
the veteran should be afforded opportunity to show good cause 
for not requesting rescheduling of the hearing.  The veteran 
is advised that if he wishes to reschedule his hearing, he 
will have to show good cause.  See 38 C.F.R. § 20.702(d).

The Board finds that the following additional development is 
warranted: 

1.  The RO should first review the claims file 
and ensure that all additional evidentiary 
development action required by the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and new 
regulations is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002)) are satisfied.  The 
veteran must also be afforded notice of what 
evidence is needed to substantiate his claim, 
what evidence he is responsible for obtaining, 
and what evidence VA will undertake to obtain.

2.  After completion of the above, and 
after any other appropriate development, 
the RO should readjudicate the appealed 
claim on the merits.

3.  If the determination remains adverse 
to the veteran, he and his 
representative should be provided a 
supplemental statement of the case.

If otherwise in order, the claim should be returned to the 
Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


